     Case 3:21-cv-00145 Document 30 Filed 08/31/21 Page 1 of 2 PageID #: 95


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT HUNTINGTON


KEITH E. KIRBY,

       Plaintiff,


v.                                                          Civil Action No. 3:21-cv-00145

RES-CARE, INC., a Kentucky Corporation,

       Defendant.


           AMENDED NOTICE OF VIDEO DEPOSITION OF KEITH MOORE

       You are hereby notified that on Tuesday, September 21, 2021 at 1:00 p.m. at the offices

of Farrell, White & Legg, PLLC, 914 Fifth Avenue, Huntington, West Virginia, counsel for

Defendant will proceed to take the video deposition and oral examination of KEITH MOORE in the

above-styled actions pursuant to the provisions of Rule 30 of the Federal Rules of Civil Procedure.

The video deposition will be taken before an officer duly authorized to administer oaths and take

depositions, and the deposition will continue until its completion, at which time and place you may

be present to protect your interest.

Dated: August 31, 2021

                                             RES-CARE, INC.
                                             By Counsel:

                                             /s/J. David Fenwick
                                             R. Booth Goodwin II (WV Bar No. 7165)
                                             J. David Fenwick (WV Bar No. 6029)
                                             GOODWIN & GOODWIN, LLP
                                             300 Summers Street, Suite 1500
                                             Charleston, WV 25301
                                             Tel: (304) 346-7000




                                                1
     Case 3:21-cv-00145 Document 30 Filed 08/31/21 Page 2 of 2 PageID #: 96


                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT HUNTINGTON


KEITH E. KIRBY,

      Plaintiff,

v.                                                       Civil Action No. 3:21-cv-00145


RES-CARE, INC., a Kentucky Corporation,

      Defendant.


                              CERTIFICATE OF SERVICE

      I, J. David Fenwick, hereby certify that a true and correct copy of the foregoing AMENDED

NOTICE OF VIDEO DEPOSITION OF KEITH MOORE has on the 31ST day of August, 2021, been

served via WVSD CM/ECF, upon the following:

                                        Mark A. Atkinson
                                    ATKINSON & POLAK, PLLC
                                  300 Summers Street, Suite 1300
                                      Charleston, WV 25301
                                        T: (304) 346-5100



                                                      /s/J. David Fenwick
                                                      J. David Fenwick (WVSB #6029)




                                              2
